
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 710
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. McDermott
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Ichiro Suzuki, outfielder
		  for the Seattle Mariners, for becoming the third fastest player in the history
		  of Major League Baseball to amass 2,500 hits.
	
	
		Whereas Ichiro Suzuki reached this great milestone on June
			 19, 2012, against the Arizona Diamondbacks;
		Whereas Ichiro Suzuki moved to the United States in 2001
			 to play for the Seattle Mariners, after playing 9 years for the Orix Blue Wave
			 in Japan;
		Whereas Ichiro Suzuki has 3,770 hits in his professional
			 career when combining his years in both the United States and Japanese
			 professional baseball leagues, trailing only Pete Rose (4,256) and Ty Cobb
			 (4,191) as the most ever in either country;
		Whereas Ichiro Suzuki’s baseball accomplishments include
			 holding the record for most hits in a single season (262), being tied for the
			 most consecutive 200-hit seasons, being a 10-time Major League Baseball
			 All-Star, winning the Rookie of the Year Award (2001), winning the Most
			 Valuable Player Award (2001), winning 10 consecutive Gold Glove awards, and
			 being the third quickest of all time to 2,500 hits; and
		Whereas the aforementioned accomplishments speak volumes
			 to Ichiro Suzuki’s career and have proven him to be one of the most formidable
			 offensive and defensive baseball players in the United States and Japan over
			 the last 2 decades: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and congratulates Ichiro Suzuki, outfielder for the Seattle
			 Mariners, for becoming the third fastest player in the history of Major League
			 Baseball to amass 2,500 hits.
		
